 In the MatterofBUSSMANNMANUFACTURING COMPANY ANDMCGRAwELECTRIC COMPANYandINTERNATIONAL ASSOCIATION OF MACHIN-ISTS,DISTRICTNo.9, AFFILIATED WITH AMERICAN FEDERATION OFLABORCase No. C-777.-Decided August 9, 1939ElectricalProductsManufacturing Industry-Interference,Restraint,andCoercion:urging employees not to choose an "outside"bargaining representa-tive ; protesting employees' choice of shop committee;offering wage increase ifemployees abandonunion-Company-Dominated Union:charges of,dismissed-Discrimination:discharges for union membership and activity to discouragemembership inunion-Unit Appropriate for Collective Bargaining:tool and diemakers and apprentices,excluding supervisoryemployees-Representatives:proof of choice:signed application cards ; employers did not question majoritystatus at bargaining conference-CollectiveBargaining:announcement at out-set of negotiations that companies refused to enter into signed agreement;equivocal qualification to refusal based on responsibility of union not a de-fense ; duty of employer under circumstances to embody understandings reachedwith union in signed agreement;contention that unit inappropriate unreason-able and not advanced in goodfaith-Reinstatement Ordered:discharged em-ployees-Back Pay:awarded:from date of discrimination to date of reinstate-ment or offer of reinstatement;monies received by employees for work per-formed upon Federal,State, county, municipal,or other work-relief projects tobe deducted and paid over to agency which supplied funds for such work-reliefprojects.Mr. BernardBralove,for the Board.Cobbs do Logan,byMr.George LoganandMr. William H. Arm-strong,of St.Louis,Mo., for the respondents.Bartley &Mayfield,of St.Louis, Mo., for the I. A. M.Mr. IsaacC. Orr,of St.Louis, Mo., for the Association.Mr. RobertL. Condon,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by International Association of Machin-ists,District No. 9, herein called the I. A. M., the National LaborRelations Board, herein called the Board, by Dorothea de Schweinitz,Regional Director for the Fourteenth Region (St. Louis, Missouri),duly issued its complaint, dated April 26, 1938, against Bussmann14 N. L. R. B., No. 27.322 BUSSMANN MANUFACTURINGCOMPANY323Manufacturing Company, herein called the Bussmann Company, andMcGraw Electric Company, herein called the McGraw Company,St.Louis,Missouri, herein jointly called the respondents, allegingthat they had engaged in and were engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1),' (2),(3), and (5) and Section 2 (6) and (7) of the National Labor Rela-tionsAct, 49 Stat. 449, herein called the Act.The complaint andnotice of hearing thereon were duly served upon the respondentsand the I. A. M.With respect to the unfair labor practices, the complaint allegedin substance : (1) That on or about May 21 the respondents refusedto bargain collectively with the I. A. M. as the exclusive representa-tive of the tool and die workers, although the I. A. M. had beendesignated by a majority of such employees as their representativefor the purpose of collective bargaining, and such employees con-stitutedaunit appropriate for such purposes; (2) that therespondents dominated and interfered with the formation andadministration of Bussmann Employees' Association, herein calledthe Association, and contributed support to it, and that on or aboutJune 17, 1937, the respondents entered into a collective bargainingcontract with the Association, which provided, among other things,for the recognition of the Association as the exclusive bargainingagency for all employees of the respondents in St. Louis; (3) thatthe respondents on or about June 23, 1937, discharged Roland Likertand Richard A. Hogge, and at all times have refused to reinstatethem, for the reason that they had engaged in concerted activitieson behalf of the I. A. M., and that the respondents thereby dis-criminated in regard to their tenure of employment; and (4) thatby these acts and by other acts the respondents did interfere with,restrain, and coerce their employees in the exercise of the rightsguaranteed in Section 7 of the Act.On May 3, 1938, the respondents filed their answer, denying thematerial allegations of the complaint.The answer further allegedthat the proceedings should be dismissed because no questions haveever existed which would lead or tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce,and because the charge is based .upon facts allegedly existing almosta year before the issuance of the complaint.The answer also allegedthat the issuance of the complaint was unreasonable because of thelapse of time between it and the filing of the charge, that the failureof the Regional Director to issue such complaint more promptlywas,,in effect, a declination to issue it; and that said Regional Direc-tor was without power to issue a complaint unless the I. A. M. hadattempted to obtain a review of the Regional Director's previousrefusal by filing a request for review with the Board. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to notice, a hearing was held at St. Louis, Missouri,from May 6 through 13, 1938, before Theo. R. Bland, the TrialExaminer duly designated by the Board. The Board, the respond-ents, and the Association were represented by counsel and partici-pated in the hearing'Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing uponthe issues was afforded all parties.At the opening of the hearing the Trial Examiner granted themotion of the Association to intervene in the proceeding, and theAssociation filed an answer denying that the respondents had com-mitted unfair labor practices in so far as the Association wasconcerned.The Association also filed a motion to dismiss portionsof the complaint.The Trial Examiner overruled this motion.During the course of the hearing, in motions to dismiss, the re-spondents renewed the matter set forth in their answer relating tothe lapse of time between the charge and the complaint. The TrialExaminer overruled these motions.The respondents also moved tostrike portions of the complaint.The Trial Examiner denied thismotion, but ruled that paragraph 14 of the complaint should beamended by the Board, and, in accordance with his ruling, thisamendment was made.The Trial Examiner made several otherrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Subsequently, the Trial Examiner filed an Intermediate Report,dated July 20, 1938, copies of which were duly served upon all parties,finding that the respondents had engaged in and were engaging inunfair labor practices affecting commerce within the meaning of Sec-tion 8 (1), (2), (3), and (5) and Section 2 (6) and (7) of the Act, andfurther finding that the respondents had not discriminated againstRoland Likert within the meaning of Section 8 (3) of the Act.Herecommended that the respondents cease and desist from the unfairlabor practices, reinstate Richard A. Hogge with back pay, and takecertain other affirmative action in order to effectuate the policies of the.Act.Thereafter, the respondents, the Association, and the I. A. M. filedexceptions to the Intermediate Report of the Trial Examiner.Theparties were notified of their right to request oral argument before theBoard or for permission to file briefs.The Association requested oral.argument, but the Board found it impossible to schedule it upon thedate requested.The Association therefore withdrew its request.'The I.A.M. was not represented at the bearing.but subsequently on its behalf counselfiled exceptions to the Intermediate Report of the Trial Examiner. BUSSMANN MANUFACTURING COMPANY325None of the other parties have requested oral argument.The Boardhas considered the exceptions of the parties, and, except for thoseexceptions which are consistent with the findings, conclusions, andorder set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSBussmann Manufacturing Company is a Missouri corporation withits principal place of business in St. Louis, Missouri.McGraw Elec-tric Company is a Delaware corporation with its principal place ofbusiness in Chicago, Illinois.In 1929 the entire assets of the Buss-mann Company were sold to the McGraw Company and the capitalstock of the Bussmann Company was reduced to $2,000. The Buss-man Company continued in corporate existence. solely to protect itsname.'Since 1929 the business formerly conducted by the BussmannCompany has been conducted by the McGraw Company, under thename of Bussmann Manufacturing Company Division of McGrawElectric Company.The respondents operate two plants in St. Louis,called the Sullivan Avenue and the University Street plants, wherethey manufacture electric fuses, all kinds of fuse holders, fuse ac-cessories and parts, and Bussmann portable electric lamps.This pro-ceeding concerns itself with the respondents' two plants in St. Louis.During the year 1937 the raw materials which the respondents usedin the course of production at the St. Louis plants aggregated in value,approximately $450,000, of which 98 per cent were brought to the,plants from outside the State of. Missouri.The respondents manu-factured in this period at the St. Louis plants finished products of,the approximate value of $750,000, of which 96 per cent were shippedto purchasers located in States other than the State of Missouri.Thetwo St. Louis plants have approximately 395 employees.II.THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, District No. 9, is a labororganization affiliated with the American Federation of Labor. Ithas chartered Tool and Die Makers Local No. 688, herein called Local688, which admits to membership employees of the respondents whoare tool and die makers or apprentices, excluding foremen andassistant foremen.'The Bussmann Manufacturing Company was organized by the several Bussmannbrothers.Five of the brothers were connected with,respondents at the time of the hearing,and, all testified. 326DECISIONS, OF NATIONAL LABOR, RELATIONS BOARDBussmann Employees'. Association is an incorporated. labor organi.zation, unaffiliated with any other body, which admits to membershippersons who are employed' by the respondents at the St. Louis plants.III.THE UNFAIR LABORPRACTICESA. The refusal to bargain collectively1.The appropriate unitThe complaint alleges that a unit consisting of the tool and diemakers and apprentices, excluding supervisory employees, constitutesa unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act. * In their answers both therespondents and the Association deny this allegation.The record reveals that the respondents employ eight tool and diemakers and four or five apprentices, herein collectively called the toolworkers.These employees maintain and sharpen all the tools thatare used in the respondents' plants.They are responsible for keepingthe dies used in production in workable shape, remaking and rehard-ening them as the occasion arises. In addition, the tool workers actasmaintenance machinists, repairing and rebuilding the productionmachinery.The tool and die makers and apprentices have their benches andnecessary machinery in a large room in the University Street plant.In addition to the tool workers, certain production workers are alsolocated in this room.Although the tool workers are not physicallypartitioned off from the production employees, it.is clear that there isa functional difference in the work of the two groups.Furthermore,the tool machines and benches are grouped together at one end of theroom.The work of the employees who use the tool machines is notinterchangeable with that of the production workers.The tool work-ers are. considered the most highly skilled employees of the respond-ents, and are paid on an hourly basis, unlike the production em-ployees who, in general, have piece-work rates.We believe that the tool and die makers and apprentices constitutea clearly defined craft of machinists and as such might properly be aunit appropriate for the purposes of collective bargaining.sIn addition to these factors, the record reveals that at the timeLocal 688 started to organize there was no other labor organization inexistence at the respondents' plants,' and that when the respondents8 SeeMatter of WVillys Overland Motors,Inc.andInternational Union,United AutomobileWorkers of America, Local No. 12,9 N. L. R. B. 924.4See footnote 14,infra. BUSSMANN MANUFACTURING COMPANY327refused to bargain with the I. A. M., as set out below, no otherorganization was seeking recognition from the respondents.The toolworkers are the only employees of the respondents,in St. Louis who,are eligible to membership in Local 688 and, as will be indicatedbelow, a majority of those eligible have made application for member-:ship in this organization.Under these circumstances, we find thatthe tool and die makers and apprentices. of. the respondents, excluding-supervisory employees, constitute a unit appropriate for the purposesof collective bargaining and that such unit insures to employees ofthe respondents their full right to collective bargaining and otherwise:effectuates the policies of the Act.2.Representationby theI.A. M. of a majority in the appropriateunitDuring the course of the hearing, the I. A. M. introduced ili evidence:the application cards for membership of 10 employees within theappropriate unit.5The dates on these application cards range from,April 21 to May 17, 1937. In addition to the 10 who signed appli-cation cards, the record reveals that two tool workers, Hogge andExpy,6 had been members of the I. A. M. for years. Consequently,,their application cards were not introduced into evidence. . Anothertool worker, one Harper, had applied for membership in Local 688—on April 23, 1937, but was later rejected. It was stipulated by the.respondents and counsel for the Board that on May 20, 1937, there,were 13 persons employed as tool and die makers or apprentices. Itappears, , therefore, that all the tool and die makers and apprentices,,with the possible exception of Harper, designated the I. A. M. as theirrepresentative for the purposes of collective bargaining either bybeing members or by applying for membership in it.,The respondents do not contend that the signatures on the authori-zation cards are not genuine, but they insist that it is relevant that,some of those who applied for membership had not paid dues and,were not initiated until after the refusal to.bargain, and consequently-at this time were not members in good standing.The Act, however,,says nothing about membership in good standing. The test is-whether or not the employee had designated the I. A. M. to act as his.,representative for the purpose of collective bargaining, and those who,signed the application cards must be deemed to have authorized the,6Some of the cards were applications for reinstatement in the 1.A.M. byemployees:who had formerly been members;the others were applications for new membership.Forthe purposes of this discussion no distinction need be made between the two.Expy quit the respondents'employ in1937shortly after the I.A.M. attempted to,bargain.190935-40-vol. 14--22 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDI.A. M. to represent them.Furthermore, as will be discussed below,.a conference was held on Wednesday, May 19, 1937, in the office ofAloysius Bussmann, vice president of respondent, the McGraw Com-pany and president of respondent, the Bussmann Company.This-conference was attended by Walker, business agent of the I. A. M.,Aloysius Bussmann, and all the tool and die makers, with the excep-tion of the apprentices.At this meeting, Walker acted as the spokes-man for the tool and die makers who were present. Bussmann didnot dispute his authority nor question the fact that-the majority-wished to be represented by the I. A. M. In addition, either at thisconference or at a subsequent meeting, Friday, May 21, 1937, Walker.submitted a list to Bussmann of those he claimed to represent, whichlist contained a. majority of the tool workers.Bussmann did notquestion the accuracy of this list.Under these circumstances, we findthat on May 19 and 21, 1937, the I. A. M. represented a majority ofthe employees in the appropriate unit.Since we find hereinafter that the respondents have engaged inunfair labor practices tending to discourage membership in the I. A.M., including the discharge of two men active in its behalf, the con-tention that the latter did not represent a majority of employees atthe time of the hearing can have no standing here." Furthermore,at the hearing five employees within the unit testified that they were*stillmembers of the I. A. M.s By adding to these five, the two toolworkers who were discriminatorily discharged, it appears that atleast seven employees within the unit, or a majority, had designatedthe I. A. M. at the date of the hearing.We find that on May 19, 1937, and at all times thereafter, theI.A. M. was the duly designated representative of a majority ofemployees in the appropriate unit for the purposes of collective bar-gaining, and that, pursuant to Section 9 (a) of the Act, it was,therefore, the exclusive representative of all employees in such unitfor the purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and other conditions of work.3.The refusal to bargainAs we have pointed out, the majority of the tool and die makersand apprentices of the respondents had made application for mem-bership in the I. A. M. late in April or early in May 1937.During'SeeMatterof IllinoisKnittingCompanyandFederal Labor UnionNo.21025,affiliatedaoith A. F.of L., 11 N. L.R. B. 48,and casesthere cited ;cf.National Labor RelationsBoard v.LonisvilleRefining Company,102 F. (2d) 678 (C. C. A. 6th, 1939).°Matter of BradfordDyeing Association(U. S. A.) (a corporation)andTextileWorkers'Organizing Committeeof the C. 1.0., 4 N. L.R.B. 604.SeeNational Labor RelationsBoard v. Cotten,105 F. (2d) 179 (C. C. A. 6th,1939).9Spiegel,Rinehart, Stubitz, Du Verret,and Griffith. BUSSMANN MANUFACTURING COMPANY329this organizational drive,Walker, the business agent or walking-delegate of the I. A. M., called on Aloysius Bussmann.The two mendiscussed the wage rates the respondents paid the tool workers in-comparison with the prevailing rates in St. Louis.Walker statedthat he believed the respondents' rates were a few cents an hour too.low.Bussmann said, "Well, if that matter comes up, as it always hasin the past, it will be taken care of."When asked to explain thisremark at the hearing, Bussmann testified that he meant that any ofthe employees who felt dissatisfied with his wages could always con-fer with one of the Bussmann brothers, and would either get a raise,or be told why it must be denied.Bussmann told Walker that thelatter was wasting his time in view of this past experience in dealingwith the employees directly.Walker and Bussmann met several times during the organizationalperiod of the I. A. M.At one of these meetings, the question aroseas to whether the respondents would sign a contract if the I. A. M.was shown to represent a majority of the, employees, and an agree-ment was reached.The testimony of Aloysius Bussmann shows the:respondents' position on this question :Q. Did you tell him [Walker] that you wouldn't sign a con-tract regardless of how many inen he got?A. I told him I would not sign a contract even though condi-tions came whereby we would be asked to recognize somebody,either his outfit of some outfit as the bargaining agent.Wewould accept that, work under it, but we would not sign acontract with anyone.Q. You would not sign a contract with anyone?A. Unless we knew they. were thoroughly responsible parties.Q. Unless you knew they were thoroughly responsible parties?A. Right.Q. Did you discuss with Mr. Walker the basis of responsibilityin your minds?A. Did I discuss with Mr. Walker?Q. Yes.A. I don't recall that I did.Q. As a matter of fact, Mr. Bussmann, do you consider theAmerican Federation of Labor a responsible organization?A. As such, yes, but the American Federation of Labor haslocals which may not have responsibility suitable to me.Q. How about the Tool and Die Workers Local [Local 688] ?A. I know nothing about it.Q. You know nothing about?A. Nothing about it?Q. At that time you refused to sign a contract with him unlesshe could prove that he [sic] was a responsible organization? 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. Oh no, that is not the reason I refused to sign a contract.I said I would never sign a contract.We may work under con-ditions, but I would not put the name of the company in writingon a piece of paper unless the other party was satisfactory fromthe responsibility standpoint.Despite the attitude evidenced by Aloysius Bussmann, the I. A. M.continued to organize and, as we have indicated above, on May. 19,1937, presented its demands that the respondents bargain with them.On this day, all the tool and die makers, including the foreman, metin Bussmann's office with Bussmann and Walker. The apprentices.did not attend this meeting.Walker had previously submitted a copyof a proposed contract establishing wages, hours, and conditions ofwork for the tool makers and apprentices.This contract was dis-cussed by the group present, paragraph by paragraph.The prin-cipal bone of contention which developed was the hourly rate to bepaid, and whether the respondents would agree to the closed-shop pro-vision.In spite of the fact that the proposed contract was. the basisof the entire conference, Aloysius Bussmann testified at the hearingthat they were merely "talking about wage rates" and that he did not,discuss the contract as a contract.The meeting broke up without anunderstanding being reached as to rates of pay, and it was agreedthatWalker was to meet 'Bussmann on Friday afternoon, May 21,1937, and see if the two could come to terms.On Thursday, May 20, Aloysius Bussmann instructed. the fore-man, one Butler, to call the five oldest tool workers in point of serviceto a meeting in Butler's office.There is considerable dispute as towhat actually transpired at this meeting. It appears, however, thatBussmann expressed annoyance that the shop committee establishedby Local 688 consisted of two men junior in service in the depart-ment, and only one of the older employees.Joe Bussmann, the super-intendent of the University Street plant, who came into the officeduring the discussion, pointed out that the respondents had alwaysbeen fair to their employees, and Aloysius Bussmann informed thememphatically that he saw no reason that they should have to call inoutsiders.One of the tool workers present, Likert, who was themost militant in the plant on behalf of the I. A. M., told the Buss-manns that they were reflecting an anti-union attitude and that therespondents had no right to request them to give up their unionorganization.Likert further informed Aloysius Bussmann that thelatter should see their representative,Walker, if he wished to bargainwith the group.Thereafter the meeting-broke up.Likert testified that the following morning, Friday, May 21, Butler,.the foreman, told him that the respondents would be willing to givethem an increase in wages if the men did not insist on negotiating BUSSMANN MANUFACTURING COMPANY331through Walker.According to Likert, Butler said that the respond-ents wanted him to broach the proposition to the rest of the toolworkers beforeWalker arrived that afternoon.Likert refused tosee the other men, and testified that a short time later Butlerapproached another tool worker, one Du Perret, and asked him totransmit the respondents' offer to the employees.Butler deniedLikert's testimony.Du Perret testified that he and Butler had aconversation during the course of which the suggestion was made,apparently by Du Perret, that perhaps the men might accept a raiseand the whole problem could be settled.Du Perret further statedthat Butler suggested that Du Perret call the men together and seewhat they thought about it.Du Perret thereupon summoned thetool workers into the hall, and stated that respondents would granta raise to $1.03 an hour, a compromise figure between the $1.10 anhour demanded on Wednesday and 90 and. 95 cents an hour whichthe tool and die makers had been receiving. Implicit in the offerwas the understanding that the employees would not deal throughthe I. A. M.10The proposal was instantly rejected by the men.Butler denied having any conversation with Du Perret on thesubject.We do not credit Butler's denials, and we find that hediscussed the matter with both Likert and Du Perret.We findfurther that Butler took the initiative in broaching respondent'sproposal to Likert, and that he filially utilized Du Perret as theagent when Likert refused.The record clearly reveals that the toolworkers met in the hall and rejected Du Perret's proposal.'We thinkit unlikely that Du Perret would have suggested that the men accepta wage increase and thus relinquish their union, unless he had beenauthorized to make such an offer by his superior, Butler.Further-more, Aloysius Bussmann the day before had similarly proposed thatthe tool workers deal individually and not through their chosenrepresentative.We believe that Butler attempted to secure theacceptance of a concrete proposal, and that he was thereby followingup the views previously expressed by Aloysius Bussmann. SinceLikert was the recognized spokesman and leader among the toolworkers, it was natural that Butler should attempt to enlist hissupport before turning to Du Perret.Meanwhile, a meeting of the union tool workers of the respondentshad been held at the headquarters of the I. A. M., and the men votedto recede from their previous demand for a closed shop. In addi-tion,Walker was authorized to bargain and reach an agreement withAloysius Bussmann upon the wage rates, accepting if necessary alesseramount than the original demand. Accordingly,Walker10Du Perret, himself,testified that he asked the men if they would accept the raise"in order to call off the trouble that we had."He testified that by "trouble"he meantthe previous efforts to get a wage raise. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDmailed a second proposed contract to Bussmann .which dropped theclosed-shop proviso and left blank the space for the" hourly wagefigures.The accompanying letter, which was dated May 20, con-firmed Walker's appointment with Bussmann on Friday afternoon,May 21, 1937.Walker saw Aloysius Bussmann as scheduled.Bussmann, in theinterval between the meeting with the older tool workers the previ-ous morning and this conference, had consulted his attorney, and asa,result informed Walker that he could not bargain with the I. A. M.,stating that the respondents doubted that a unit of tool and dieworkers and apprentices was appropriate.This was the first timethat this ground for refusing to bargain had been advanced.Walkerdisputed the contention, stating that the Board had held that sucha craft group could constitute an appropriate bargaining unit underthe terms of the Act. - Bussmann refused to retreat from his posi-tion and, after a brief discussion of some of the decisions of theBoard,Walker left, indicating, however, that he would file chargeswith the Regional Director.Thereafter, there were no further nego-tiations by representatives of the I. A. M. with any of the officialsof the respondents.It is apparent from what has been set forth that throughout thecourse of the negotiations the respondents seized upon every pretextin order to avoid recognizing and bargaining with the I. A. M.Whenthe union representative first called, Aloysius Bussmann stated thatbecause of the past history of individual bargaining with the em-ployees, attempts on the part of the I. A. M. to bargain collectivelywould be futile.The respondents further indicated that they wouldnever sign a contract with the I. A. M.We do not believe that theequivocal qualification to this refusal, that the respondents would signa contract if "the other party was satisfactory from the responsibilitystandpoint," alters the effect of the refusal.Particularly would thisbe so, when as in this case, there is no indication that the respondentscommunicated to the I. A. M. their alleged uneasiness as to its respon-sibility, or that they set forth the standards, if any, which would makeLocal 688 acceptable to them.That there was a refusal to embodyin writing any agreement which might be reached is further shownby the testimony of Aloysius Bussmann that at the Wednesday meet-ing with all the tool and die makers, he was merely discussing wagerates with them.He was not looking toward the reaching of a signedcollective bargaining agreement..The respondents' readiness to signwith the Association, as will be hereinafter discussed, demonstratesthat the respondents' objections to an agreement in writing wereapplied only to the I. A. M. and were designed to check its progress.The refusal to embody in writing any agreement which might bereached, in the absence of any convincing and legitimate reasons for BUSSMANN MANUFACTURING COMPANY333such a refusal, is not permissible under the' Act,' 1 and we find no suchreasons here.We believe, moreover, that this advance notice that the.respondents would refuse to sign a contract, was but one manifestationof the respondents' hostility to the I. A. M.The respondents quiteclearlymade known that under no circumstances would they dealseriously with the I. A. M.We find that the respondents attempted to force the tool and diemakers and apprentices to abandon their chosen bargaining representa-tive, both by pointing out the greater feasibility of individual ratherthan[ collective bargaining and by entering negotiations with theirminds proclaimed to be closed to the possibility of a signed agreement.As we have indicated, the respondents, at the meeting between theBussmanns and the five older tool workers, resorted more directly tocoercive practices, by disparaging outside representatives and com-plaining of the shop committee the men had selected.Equally intimi-dating was the action of Butler, an agent of the respondents,12 in usingDu Perret, and attempting to use Likert, to persuade the employees toabandon the I. A. M. in exchange for a wage increase. In view ofthese facts, we believe that the professed doubt about the appropriate-ness of the unit was merely a convenient afterthought of counsel. It.is significant that this contention was advanced for the first time at thelast meeting between the respondents and the I. A. M., despite the factthat there had been several previous discussions concerning collectivebargaining.We believe that the respondents' entire course of conduct,demonstrates that they had no intention of ever bargaining with theI.A. M.We believe, therefore, that their contention that the unit wasinappropriate was advanced in bad faith.Irrespective of the question of the respondents' good faith, underthe circumstances of this case and for the reasons indicated in SectionIII, A, 1, above, a unit of tool and die workers was clearly appro-priate13We believe therefore that the doubt as to the unit was sounreasonable that it plainly cannot be asserted as a defense to thecharge of refusing to bargain.We are not convinced by the argu-"Matter ofInland SteelCompanyandSteelWorkers OrganizingCommittee and Amal-gamated Associationof Iron,Steel andTin Workers of North America, Lodge Nos.64, 1010,and 1101, 9N.L.R. B. 783;Matter of Western Felt Works,a corporationandTextileWorkers Organizing Committee,Western Felt Local,10 N. L. R. B. 407."Therecord reveals thatButler wasthe only person in the respondents'St.Louis plantsin additionto the Bussmann brothers who had the power to hire and discharge.13 SeeMatterofWaterbury Clock CompanyandInternational Association of Machinists,4 N. L. R.B. 120;Matterof Schick Dry ShaverCompanyandLodge1557,InternationalAssociation of Machinists,4 N. L. R. B. 246;Matter of Waterbury ManufacturingCompanyandInternationalAssociation of Machinists,Local 1,435,5 N. L. R.B. 288;Matter of TheElectricAuto-LiteCompanyandInternationalUnion,United AutomobileWorkers ofAmerica No.12,9 N. L. R. B. 147;Matter of Willys OverlandMotors,Inc.andInter-nationalUnion, UnitedAutomobileWorkers of America, Local No. 12,9 N. L. R. B. 924. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDment of the respondents that they should not be forced at their perilto choose the appropriate unit.The I. A. M. was the only labororganization at this time requesting the right to bargain ,14 and therewas, therefore, no danger of the respondents being caught betweenconflicting demands of competing labor organizations.The peril wasillusory.We find that the respondents on May 19, 20, and 21, 1937, andthereafter, have refused to bargain collectively with the I. A. M. asthe representative of their tool and die makers and apprentices inrespect to wages, rates of pay, hours of employment, and other con-ditions of employment.We further find that the respondents by the 'acts set forth herein-above have interfered with, restrained, and coerced their employeesin the exercise of their rights to self-organization, to form, join, or-assist labor organizations, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the Act.B. The dischargesRichard A. Hoggewas first employed by the respondents in Septem-ber 1936.He was discharged June 23, 1937.Hogge had been a tooland die worker and a member of the I. A. M. for 35 years. He wasa charter member of Local 688 and at one time served as an officerof it.Although Hogge was not unduly active in the organizingdrive of the I. A. M. in April and May 1937, he was one of the twoI.A. M. members employed by the respondents prior to this period,and as such was part of the nucleus around which the tool workerswere organized.The record reveals that Butler knew Hogge wasan I. A. M: member, having been so informed by a tool worker namedHarper.Furthermore, the record discloses that Butler had discussedthe organizational activities and membership of the I. A. M. withJoe and AloysiusBussmann.-14 Sometimein April 1937a substantial number of the respondents'employees signed amimeographed authorization delegating bargainingrights toa committee of 14.This"plan,"as it was called at the hearing,never functioned and the committee never attempted tobargain.Aloysius Bussmann informed one of its leadersthat therespondents would notdealwith the committee.Bussmann apparentlyfelt thatitmight be considered to becompany dominated within the meaning ofthe Act.Therespondents,on May 10, 1937,attemptedto breathe vitality intothe still-born plan as a means of discouraging theI.A.M. and anAmerican Federation of Labor electricalworkers' union.They issued onthis date a written statement to their employees,stating that because of the plan therespondents would have to deal with the committee and not with any other group. Therespondents had givennotice that they wouldnot deal with the committee some timebefore issuingthe statement of May 10.Wemention this incident here since it isillustrative of the consistent determination of the respondents not to bargain collectivelywith the I. A. M., and of theirlack of good faith in their contentions. .BUSSMANN MANUFACTURING COMPANY335Hogge and Roland Likert, another tool worker, were dischargedthe same day, but the circumstances surrounding each dischargevaried slightly.On Tuesday, .June 22, 1937, most of the tool and.die makers and apprentices worked overtime on a special productionmachine which was in the process of construction.Customarily,,overtime started at the close of the regular working day and con-tinued for 3 hours until 8 o'clock, with 20 minutes off during thisperiod for supper.Such was the case on June 22.Butler informed a number of the tool workers on Monday, June21, that they would be expected to work overtime on the day fol-lowing.One tool worker named Griffith, however, was not askeduntil Tuesday to remain.Butler testified that he instructed Hoggewith the others on Monday, and that Hogge indicated that he wouldbe willing to work.Hogge's testimony, however, is to the effect thathe was not notified Monday by Butler, but that he learned for thefirst time he would be expected to stay when Butler asked himabout 5 or 10 minutes before quitting time on Tuesday.He testifiedthat he informed Butler that he would be unable to work, as he hadmade other plans. Tuesday night was meeting night of the I. A. M.,and Hogge anticipated attending this meeting.According to histestimony, Butler did not make any objections to his statement thathe would be unavailable for work, and Hogge, therefore, assumedthat he might leave.At 5 o'clock he punched his card out and leftthe plant.We do not consider it particularly material whether Hogge re-ceived notice on Monday, as Butler testified, or whether it was notuntilTuesday, as Hogge stated at the hearing.Butler did notnotify at least one other tool worker until Tuesday, and it is possiblethat he may have overlooked Hogge on Monday as well. In anyevent, we are convinced that Hogge was unaware that he was ex-pected to remain when he left the plant at 5 o'clock June 22. Hoggewalked past Butler on his way out, and the latter did not attempt tostop him or ask why he was leaving.. Hogge had been working asa tool maker for over 35 years, and was accustomed to normal shopdiscipline.It was admitted that he had never violated any rule ofthe respondents during the course of his employment.The recordnowhere indicates that he was intractable or likely deliberately todisobey orders.Furthermore, he had been asked on another occa-sion a short time before to work overtime, but had been unable, andthe respondents had excused him.His action in leaving at 5 o'clockin company with three other tool workers who had been excused, isentirely consistent with his testimony that he did not know he wasexpected to stay, and that he thought, as was the *case on anotheroccasion a short time before, that he had been excused.We there- 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDfore do not credit Butler's testimony that Hogge said that he wouldwork overtime, particularly when Butler allowed Hogge to leavewithout question.We find, accordingly, that Hogge told Butlerhe would be unable to work, that Butler did not object, and that-Rogge therefore reasonably assumed that Butler consented to hisleaving at the end of his regular day.The next day, Wednesday, June 23, 1937, Hogge came to work atthe usual hour in the morning.He assumed his normal duties until-approximately 9: 30 or 9:45.Butler observedHoggeat work butdid not converse with him during this period of 2 hours or so.Sometime between 9:30 and 10 o'clock, however, Joe Bussmann andButler approached Hogge and, after a brief conversation,Bussmanndischarged him. Joe Bussmann shortly thereafter wrote outin long-hand what purported to be an accurate transcription of thediscussionwith Hogge. It was later typed and signed by both Butler andBussmann.The dialogue between Joe BussmannandRogge, aswritten by Bussmann, follows :Joe Bussmann and Jim Butler went up to R. A. Rogge.Question by J. Bussmann : Did Jim ask you Monday to workTuesday night?Answer by Hogge : Yes.Question by J. Bussmann : Did you tell Jim you were unableto work?Answer by Hogge : Not in so many words.Question by J. Bussmann : I am asking you again. Did youtell Jim you were unable to work and please answer yes or no.Answer by Rogge : No.Question by J. Bussmann : Under these circumstances, we willbe unable to use you.Your pay will be ready in a fewminutes.End of interview.Hogge's version varies slightly from that quoted above.He testi--fied that Butler and Bussmann approached him Wednesday morn-ing and Bussmann asked if Butler had requested him to work thenight before.Hogge admitted that Butler had, and Bussmann thenasked if he had refused to work.Hogge testified that he deniedrefusing to work, and tried to explain, but Bussmann cut him offand discharged him.Accepting Bussmann's written statement as being substantially accu-rate we do not believe that Hogge was discharged because he hadfailed to work overtime.We are convinced, rather, that this wasa pretext to get rid of the one long-standing member of the I. A. M.employed at the time by the respondents.'5Bussmann's action of" Expy,the other tool worker who was a member of the I. A. M. prior to April or May1937,had quit respondents' employ shortly before Hogge and Likert were discharged. BUSSMANN MANUFACTURING COMPANY-337insisting upon a yes or no answer despite the fact that Hogge's orig-inal response indicated that he. had an explanation to make, con-vinces us thatBussmannwas not interested in learning the actualtruth.Although it was admitted that Hogge would have beenallowed to go if he had made an excuse, Bussmann refused him theopportunity to assert that he thought he had been excused.We alsoregard as significant the respondents' unusual procedure of writingdown in question and answer form the conversation leading to thedischarge 16This would hardly have been done if the dischargewas, as the respondents assert, for refusing to work overtime with-out an excuse.We are convinced that the respondents seized thefirst opportunity presented after the request of the I. A. M. forbargaining rights to break the organization by discharging Hoggeand Likert, whose discharge is discussed below, two men active inthat organization.We find that the respondents discharged Richard A. Hogge onJune 23, 1937, because of his union membership and activities,thereby discriminating against him in regard to tenure of employ-.ment, discouraging membership in the I. A. M., and interferingwith, restraining, and coercing their employees in the exercise ofthe rights guaranteed in Section 7 of the Act.Roland Likertwas first hired by the respondents in September1.934, but after working a few weeks he left their employ.He re-turned in December 1934 and worked continuously until the dateof his discharge June 23, 1937.Likert was the most active toolworker in behalf of the I. A. M., and whatever membership it hadat the respondents' plant was largely due to his efforts.Further-more, he had been outspoken in criticism of Aloysius Bussmann whenthe latter attempted to persuade the five oldest tool workers to aban-don their union.Likert hadalsorefused to suggest to the toolworkers that they accept a wage increase in exchange for abandoningthe I. A. M., after Butler had broached this proposition to him.Likert had engaged in other union activity, and it is clear from therecord that his vigorous support of the I. A. M. and Local 688 waswell known to the respondents.Likert was notified on Monday,. June 21, that he would be expectedto work overtime the following day.He worked all day Tuesdayand continuned working after 5 o'clock, thereby starting the over-time period.Likert worked for about 15 minutes, and then tookoff his apron and left the plant for the day. In leaving, he passedby Butler but neither man spoke to the other.Likert explained atthe hearing that he did not finish the overtime period because he"It was conceded by Joe Bussmann that thiswas thefirst occasion on which such a.procedure was utilized. 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDwished to attend the meeting of Local 688.He would not have been,able to do this if he had remained.The following morning, Likert reported to work as usual, andsometime after 9: 30 in the morning, Joe Bussmann and Butler ap-proached him and, after a brief conversation, Bussmann dischargedhim.According to the memorandum written by Bussmann in thiscase as in that of Hogge, the following transpired :Jim Butler and Joe Bussmann went up to Roland Likert andasked the following questions :Question by J. Bussmann : Did Jim ask you Monday to workTuesday night?Answer by Likert: Yes.Question by J. Bussmann : Did you tell Jim that you wereunable to work?Answer by Likert : No. I did not intend to work.By J. Bussmann : Under those conditions we cannot use you.I'll take care of your envelope right away.End of interview.It is apparent from what has been set forth, that the discharge ofLikert is inextricably interwoven with that of Hogge.Even stand-ing by itself, however, we believe that the extraordinary procedureadopted of preserving in writing the conversation between Bussmannand Likert casts a suspicion that the respondents seized the firstopportunity as an excuse to eliminate Likert and thus destroy theI.A. M.When we consider his discharge in connection with thediscriminatory treatment accorded Hogge, we are convinced that thereal reason for Likert's discharge was his activity on behalf of theI.A. M. and not his refusal to work overtime.Bussmann's writtenmemorandum is revealing.No inquiry was made as to what hadcaused Likert, admittedly a good worker, to leave without permis-sion.Bussmann patently was expecting the answers that Likertgave, and was in no mood to discuss the matter in the reasonablemanner one would expect under the circumstances.We do notbelieve that the respondents normally would have imposed such adrastic penalty as the discharge of .a competent and skilled workerin the hasty and off-hand manner indicated.We believe, rather,that the respondents were motivated by a desire to be rid of the mostactive I. A. M. member.As we have noted above, the discharges of Hogge and Likert ob-viously stand together. , It is apparent that a common purposemotivated both. In each case the respondents' outward acts wereidentical.We believe that both discharges were born of the desireto discourage membership in the I. A. M. BUSSMANN MANUFACTURING COMPANY339We find that the respondents discharged Roland Likert because-ofhisunionmembership and activities, thereby discriminatingagainst him in regard to tenure of employment, discouraging mem-bership in the I. A. M., and interfering with, restraining, andcoercing their employees in the exercise of the rights guaranteed in:Section 7 of the Act.Hogge was unemployed until September 1937.At that time heworked 40 hours as a tool maker in Evansville, Indiana, at a rate ofone dollar an hour.He left this job and was without work untilOctober 4, 1937, when he secured employment at the Wagner ElectricCompany in St. Louis.He received 82 cents an hour for a 40-hourweek with Wagner Electric Company and was employed by them atthis rate at the time of the hearing.Likert obtained employment 11 days after his discharge andworked until a week before the hearing.He was paid at the rate of90 cents an hour.Both Likert and Hogge desire reinstatement.At the time of theirdischarge, each was earning one dollar an hour with the respondents.C. Interference, restraint, and coercionAs we have poilited out above '17 Aloysius Bussmann called theolder tool workers together on May 20, 1937, and urged them not toutilize the services of an outside representative.Furthermore, Fore-man Butler secured Du Perret and attempted to use Likert as anagent to propose a wage increase to the tool workers in exchange fortheir abandoning the I. A. M.We believe that this activity wasclearly intimidating upon the employees in the exercise of their rightsto self-organization.We find that by the foregoing enumerated acts the respondentsinterfered with, restrained, and coerced their employees in the exer-cise of their rights guaranteed in Section 7 of the Act.D. The alleged interference with, and domination and support ofBwssmann Employees' AssociationAn abortive attempt to form an employee representation committeewas undertaken by three employees of the respondents on April 19,1937, just after the constitutionality of the Act-had been upheld bythe Supreme Court of the United States. These three, Shraner,Lyons, and Harper, mimeographed a notice in the respondents' office.This notice contained a blank space for a signature, and designated 14employees as bargaining representative.The notice was distributed17SectionIII,A,3,supra. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDamong the various employees of the respondents.A number signedthese notices and they were turned over by Lyons to Aloysius Buss-mann.Bussmann, however, refused to recognize the validity of anagent selected in this manner, and none of those designated everattempted to bargain with the respondents.Under these circum-stances, nothing further came of this attempt, and the committeenever functioned.On May 18, 1937, shortly after Bussmann had refused to recognizethe committee designated by the mimeographed notice, Shraner,Lyons, and one Lohmeyer undertook to establish an independent labororganization =among the employees of the respondents.These three,none of whom were supervisory employees, took the afternoon offand discussed the matter for an hour or so in a nearby park. Therespondents customarily allowed employees to take time off unlessthey were working on a particularly urgent job. The organizers ofthe Association, during their discussion, decided to hold a meetingthat night to obtain the reaction of the various employees of the re-spondents.Shraner engaged a meeting place and Lyons and Loh-meyer notified the employees of the meeting as they left work.Atthemeeting the three organizers addressed the employees in at-tendance, urging the formation of an unaffiliated organization in orderto forestall both the American Federation of Labor and the Commit-tee for Industrial Organization.The meeting was rather informaland a substantial number of employees indicated their willingness tojoin the type of organization proposed.The following day, Shraner,Lyons, and Lohmeyer again took the afternoon off and conferred withMr. Isaac Orr, a St. Louis attorney, to obtain his advice in gettingan organization established.The same day membership application.slips were typed at Shraner's house by Harry Bussmann's secretary,who had taken the afternoon off for this purpose.Harry Bussmannwas out of town, and on such occasions his secretary occasionallyabsented herself from the office.That night a second meeting washeld to obtain signatures on the application slips which had been pre-pared.At this meeting the organizers informed those in attendance-of the results of their conference with Orr, and officers were elected..During the next 3 weeks, Orr took the necessary steps to secure a.charter of incorporation.Considerable organizing was carried on,.and the record reveals that the Association secured as members con-siderably more than a majority of the employees of the two plants.During this period, Orr drafted a constitution and bylaws whichwere subsequently adopted.Orr, and a committee from the Associa-tion also drew up a proposed contract. This contract was read to the.members and approved at a meeting early in June, and the officerswere empowered to negotiate with the respondents.Thereafter two, BUSSMANN MANUFACTURING COMPANY341meetings were held with Aloysius Bussmann, and on June 17, 1937,,the contract was signed.The contract provided for increases in pay-and had provisions regulating overtime, seniority, and other working-conditions.Subsequent to the execution of the contract the Associa-tion has negotiated grievances with officials of the respondents.The Association, prior to August 1937, admitted foreladies and'foremen to membership, and the record reveals that two foreladies,and one foreman were in fact members. In August 1937, however,.the Association requested the foreman and the foreladies to resign..There is nothing in the record to indicate that any of the supervisory-employees used their position as a means of coercing employees into,the Association, nor did they interfere with its affairs.From what we have set forth, it is apparent that the Association,was the outgrowth of the employees' own desire for self-organization,.and that the respondents have dealt at arms length with its repre-sentatives.We do not believe that the mere fact that supervisory-employees were for a time members of the Association, in the absense,of a showing of interference by them on its behalf, is a sufficientground on which to predicate a finding of domination, interference.with, or support of the Association by the respondents.While the.respondents' unlawful activities in relation to the I. A. M. are rele-..want to consider in connection with other alleged violations, such as,that now under discussion, we do not deem them sufficient to showthat the Association was company dominated or supported.Accord-ingly, we find that the respondents have not dominated, interfered,with, or contributed support to the Association.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE-We find that the activities of the respondents set forth in SectionIII, A, B, and C, above, occurring in connection with the operations.:of the respondents described in Section I.above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the.several States, and tend to lead to labor disputes burdening and,obstructing commerce and the free flow of commerce.THE REMEDYHaving found that the respondents have engaged in certain unfair.labor practices, we shall order them to cease and desist therefrom andto take certain affirmative action designed to effectuate the policies of-the Act and to restore, as nearly as possible, the situation that existedprior to the commission of the unfair labor practices.We have found that Richard A. Hagge and Roland Likert were.discriminatorily discharged.Accordingly; 'we shall order the respond-. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDtints to offer them reinstatement without prejudice to their senioritybr other rights and privileges.We shall further order the respondentsto make Richard A. Hogge and Roland Likert whole for any loss ofpay they may have suffered by reason of their discharge by payment to,each of them of the sum which he normally would have earned aswages from the date of his discharge to the date of the offer of rein-statement, less his net earnings 18 during said period. Inasmuch asthe Trial Examiner recommended the dismissal of the complaint as toRoland Likert, the respondents shall not be required to pay him backpay from July 23, 1938, when they received the Intermediate Report,,to the date of this Decision.1°We have found that the respondents have refused to bargain collec-tively with the I. A. M., a labor organization representing a majority,of the employees in a unit hereinbefore found to be appropriate.Weshall, therefore, order the respondents to bargain collectively with the1.A. M. upon request and to accept the I. A. M. as a contracting partyand a signatory if an agreement is reached .211Although the respond-ents have concluded a contract with the Association, this contract does.not specifically relate to the working conditions of the tool and diemakers and apprentices. In any event, the contract is no bar to bar-_ gaining between the respondents and the I. A. M., in view of ourorder.Since We have found that the respondents have not dominated andinterfered with the formation and administration of the Associationand have not contributed financial or other support to it, we shall.order the complaint dismissed in so far as it alleges that the respond-ents have committed unfair labor practices within the meaning of,Section 8 (2) of the Act.Upon the 'basis of the above findings of fact and upon the entire-record in the case, the Board makes the following :"By "net earnings" is meant earnings less expenses,such as for transportation, room,and board,incurredby anemployee in connectionwith obtainingwork and working else--where thanfor the respondent, which would not havebeen incurred but for his unlawful.discharge and the consequent necessity of his seeking employment elsewhere.SeeMatterof CrossettLumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber andSawmillWorkers Union, Local 5590,8N. L.R.B. 440.Monies receivedfor work performed upon Federal,State, county,municipal,or other work-relief projects,are not considered as earnings, but asprovided below in the Order,shall be deducted from-the sum due the employee,and the amount thereof shallbe paid over to the appropriatefiscal agencyof the Federal, State, county,municipal,or other governmentor governmentswhich supplied the fundsfor said work-relief projects.19Matterof E. R. Ilafelfinper Company, Inc.andUnitedWall Paper Crafts of NorthAmerica, Local No. 6, 1N. L. R.B. 700.20Matterof Acme Air ApplianceCompany, Inc.andLocalNo. I?53of the United Eleetrti.cal,Radio&Machine Workers of America,C. I.0., 10 N.L.R. B. 1385.We shall also, in.aid of thisorder, direct therespondentsto notify the I. A. M. in writing that they areprepared to resume negotiationsand to embody any terms reachedina signed.writtenagreementwith the I. A. M. SeeMatter ofHolston Manufacturing CompanyandAmericanFederationof HosieryWorkers,13 N. L.R. B. 783. BUSSI\CANN MANUFACTURING COMPANYCONCLUSIONS OF LAW3431.InternationalAssociation of Machinists, District No. 9, ..andBussmann Employees' Association, are labor organizations within the.meaning of Section 2 (5) of the Act.2.By discriminating in regard to hire and tenure of employmentof Richard A. Hogge and Roland Likert and thereby discouragingmembership in the Internatioanl Association of Machinists, DistrictNo. 9, the respondents have engaged in and are engaging in unfairlabor practices within the meaning of Section 8 (3) of the Act.3.The tool and die makers and apprentices of Bussmann Manu-facturing Company and McGraw Electric Company, at their St.Louis,Missouri, plants, excluding supervisory employees, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.4.International Association of Machinists, District No. 9, was onMay 20, 1937, and has, been at all times thereafter the exclusive repre-sentative of all such employees for the purposes of collective bargain-ing within the meaning of Section 9 (a) of the Act..5.By refusing, to bargain collectively with International Associa-tion of Machinists, District No. 9, as the exclusive representative ofits employees in an appropriate unit, the respondents have engagedin and are engaging in unfair labor practices within the meaning ofSection 8 (5) of the Act.6.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondents have engaged in and are engaging in unfair labor prac-tices, within the meaning of Section 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.8.The respondents have not dominated or interfered with theformation or administration of the Bussmann Employees' Associationor contributed financial or other support to it, within the meaning ofSection 8 (2) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of lawand pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ents, Bussmann Manufacturing Company and McGraw Electric Com-pany, St. Louis, Missouri, and their officers, agents, successors; andassigns, shall:1.Cease and desist from(a)Discouraging membership in International Association of Ma-chinists, District No. 9, or any other labor organization, by discharg-190935-40-vol. 14-23 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDing any of its employees or in any other manner discriminating inregard to their hire or tenure of employment, or any term or conditionof their employment because of membership or activity in Interna-tional Association of Machinists, District No. 9, or any other labororganization;(b) Refusing to bargain collectively with International Associationof Machinists, District No. 9, as the exclusive representatives of alltheir tool and die makers and apprentices at their St. Louis, Missouri,plants, excluding supervisory employees, in respect to rates of pay,wages, hours of employment, and other conditions of employment;(c) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining and othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Richard A. Hogge and Roland Likert immediate andfull reinstatement to their former positions without prejudice to theirseniority and other rights and privileges;(b)Make whole Richard A. Hogge and Roland Likert for anyloss of pay they have suffered by their discharges by payment toeach of them of a sum of money equal to that which each wouldnormally have earned as wages from June 23, 1937, to the date ofthe offer of reinstatement, less his net.earnings during said period;deducting, however, from the amount otherwise due to each of thesaid employees monies received by said employees during said periodfor work performed upon Federal, State, county, municipal, or otherwork-relief projects and pay over the amounts so deducted to theappropriate fiscal agency of the Federal, State, county, municipal,or other government or governments which supplied :the -funds _.forsuch work-relief projects; except that Roland Likert shall not becompensated as aforesaid for the period from July 23, 1938, to thestate of this Order;(c)Notify International Association of Machinists, District No.9, .inwriting that they are prepared to renew negotiations lookingtoward a collective bargaining agreement and to embody the termsof such agreement as finally may be arrived at in a written, signed,contract ;(d)Upon request, bargain collectively with International Asso-ciation of Machinists, District No. 9, as the exclusive representativeof all the tool and die makers and apprentices at their St. Louis, Mis-souri, plants, excluding supervisory employees, in respect to rates of BUSSI'IANN MANUFACTURING COMPANY345pay, wages, hours of employment, and other conditions of employ-ment, and if an understanding is reached on such matters, embodysaid understanding in a written, signed, contract;(e) -Post immediately in conspicuous places throughout their St.Louis plants notices stating that Bussmann Manufacturing Companyand McGraw Electric Company will cease and desist in the mannerset forth in 1 (a), (b), and (c), and that they will take the affirma-tive action set forth in 2 (a), (b), (c), and (d) of this Order, andmaintain such notices for a period of sixty (60) consecutive daysfrom the date of the posting;(f)Notify the Regional Director for the Fourteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondents have taken to comply therewith.AND IT IS FURTHER ORDERED that the allegations of the complaintthat the respondents have engaged in unfair labor practices withinthe meaning of Section 8 (2) of the Act by dominating or inter-fering with the formation or administration of Bussmann Employees'Association or contributing financial or other support to it, be, andthey hereby are, dismissed.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Decision and Order.